Case 2:19-cv-01489-RSM Document 46 Filed 11/21/19 Page 1 of 1




                 United States District Court for the WESTERN
                              District of SEATTLE
                        File Number 19-CV-01489 RSM

    King Abdul Mumin El, et
    al.
                 Appellant                      Notice of Appeal

    v.

    Heather Winslow Barr, et
    al.           Defendant.

            Notice is hereby given that King Abdul Mumin El),
    (defendants) in the above named case, hereby appeal to the United
    States Supreme Court of Appeals for the Appeal (from the final
    judgment) (from an Order DismissingOf Dismissal entered in this
    action on the 20rd day of November, 2019.


                                (s) _________________________________
                                            Counsul King Abdul Mumin El
                                           Address:_604 So. 162nd St.
                                           Burien, Washington [98148]


    [Note to inmate filers: If you are an inmate confined in an
    institution and you seek the timing benefit of Fed. R. App. P. 4(c)
    (1), complete Form 7 (Declaration of Inmate Filing) and file that
    declaration along with this Notice of Appeal.]




    
        See Rule 3(c) for permissible ways of identifying appellants.
